DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
This Office Action is responding to applicant’s supplemental amendment filed on 6/2/2021.  Claims 1, 4, and 6-7 have been amended.  Claims 2-3, 9, and 13-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Boschert on 6/4/2021.
The application has been amended as follows: 
In claim 7, line 18, delete “a perforation” and replace with --the second perforation--.


Allowable Subject Matter
Claims 1, 4-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 7, the art of record when considered alone or in combination neither anticipates nor renders obvious a draping system comprising a drape comprising the first and second peripheral edges adapted to at least partially overlap on one another to form a z-shaped fold and a lock device configured to maintain the first and second peripheral edges in the z-shaped fold until the lock device is disengaged, the lock device comprising a poly seal with a first perforation extending therethrough, wherein a second perforation extends substantially parallel to the first peripheral edge and the second peripheral edge, in combination with all other features recited in the claim.
Regarding dependent claims 4-6, 8, and 10-12, they are allowable due to their dependencies respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein of U.S. Patent No. 5,187,813 discloses a body sleeve having pleats of z-shaped folds, Klein’s body sleeve lacks a lock device comprising a poly seal with a first perforation extending therethrough.
McDowell of U.S. Patent No. 5,674,189 discloses a body shield having pleats of z-shaped folds, McDowell’s body shield lacks a lock device comprising a poly seal with a first perforation extending therethrough.
Strauch of U.S. Patent No. 8726907, 10363108, 10363110 disclose draping system, Figures 8a-8d illustrates the drape system comprising z-shaped selectively separable portion, Strauch’s drape lacks a lock device comprising a poly seal with a first perforation extending therethrough.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAMTU T NGUYEN/Examiner, Art Unit 3786